filesCampbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (410) 413-2600 January 13, 2012 VIA EDGAR Ms. Jennifer Gowetski Senior Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Campbell Strategic Allocation Fund, L.P. (the “Fund”) File No. 0-22260 Form 10-K for the year ended December 31, 2010 Dear Ms. Gowetski: I am writing in response to your letter dated December 29, 2011 regarding the Fund’s filing referenced above. The following is an item-by-item response to the Staff’s comments in that letter: General 1. The following is the suggested wording to be included in the December 31, 2011 10K for theFund in response to General comment number 1: The Fund’s counterparties with regard to its forward currency and options on forward currency transactions are The Royal Bank of Scotland PLC and UBS AG. The Fund has entered into an International Swap and Derivatives Association, Inc. agreement with both counterparties which governs these transactions. The credit ratings reported by the three major rating agencies for each counter party were considered investment grade as of December 31, 2011.The actual ratings for each counterparty as of December 31, 2011 were as follows: Ms. Jennifer Gowetski Securities and Exchange Commission January 13, 2012 Page 2 Rating Agency The Royal Bank of Scotland PLC UBS AG Standard & Poor’s Rating Services A-/ STABLE A/ NEG Moody’s Investors Service A3/ NEG Aa3 Fitch Ratings A/ STABLE A/ STABLE Item 1A. Risk Factors 2. We will revise our disclosure in future filings to state that the Fund is not an investment company subject to the Investment Company Act of 1940. In addition, We acknowledge that: · TheFund is responsible for the adequacy and accuracy of the disclosure in its filing; · Commission Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · TheFund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal security laws of the United States. If you have any questions, please call me at 410-413-2654 or our General Counsel, Tom Lloyd, at 410-413-4552.Thank you in advance for your prompt attention to this matter and for your continuing cooperation. Sincerely, /s/ Gregory T. Donovan Gregory T. Donovan Chief Financial Officer
